Order entered August 19, 2013

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-13-01009-CV

                           Ted Stauffer, Appellant

                                     V.

                         Jane T. Nicholson, Appellee

                  On Appeal from the Collin County Probate
                            Collin County, Texas
                     Trial Court Cause No. PB1-0842-2012

                                    ORDER

      The Court  has  before  it  appellant's  August  15,  2013  motion  to
authorize clerk to accept electronic recording of trial  court  proceedings.
The Court GRANTS the motion and DIRECTS the Clerk of the Court to  file  the
electronic recording of the trial court proceedings as  the  official  court
reporter's record in this case.   See Tex. R. App. P. 36.2(a)(2).

                                       /s/   ELIZABETH LANG-MIERS
                                             JUSTICE